DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 3, 6 – 14 and 16 – 17 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Arguments/Remarks dated February 7, 2020 to claims 1 – 3, 6 – 14 and 16 – 17  in regards to amended claims and the rejection of Yoshihiko (WO 2012/144328 A1) in view of Minoletti (U.S. Patent No. 6,230,716 B1) and Yoshida et al. (U.S. Patent No. 9,168,117 B2) are found to be persuasive and after further consideration, independent claim 1 is allowable. 
Although Yoshihiko, in view of Minoletti and Yoshida, generally teaches a a connector with the limitations of the claims, Yoshihiko, alone or in combination with Minoletti and/or Yoshida, does not teach, suggest or make obvious wherein the flattened portion of the outer lateral surface  of the connector from which the ball is extending is opposite to one of the first substantially cylindrical outer surface and the second substantially cylindrical outer surface and is adjacent to the at least partially conically shaped section with the additional elements of the claim as required by amended claim 1.
Claims 2 – 3, 6 – 14 and 16 – 17 are allowable as being dependents of allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723